    Case 2:20-cv-00793-WKW-SMD Document 21 Filed 06/17/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JAMIE LADAE KELLY, # 310938,            )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:20-CV-793-WKW
                                        )                [WO]
WARDEN JOHN CROW,                       )
WARDEN MONICA McCOY,                    )
CAPTAIN DANZEY,                         )
LT. J. SHEPARD, and                     )
LT. McCOVERY,                           )
                                        )
             Defendants.                )

                                    ORDER

      On May 24, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 20.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 17th day of June, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
